HUMPHREY, District Judge.
Plaintiff in error was indicted, convicted, and sentenced to the penitentiary for offering and giving $150 as a bribe to one Plumly, an immigration inspector, to induce him to make a recommendation based on false testimony for a rehearing in the case of one Kosmos, then under order of deportation by the Secretary of Commerce and Uabor; said order being addressed to the Commissioner of Immigration.
[1, 2] Under the law and the regulations of the department, which have the force of law, Plumly was an officer of the United States, and to make recommendation for or against a rehearing for an alien under order of deportation was in the line of his official duty: Until the man was actually deported, and while it was in the power of the de*144partment to grant a rehearing, the proceeding was “pending” within the meaning of the law.
We find no error in the rulings of the trial court either on the sufifi- • ciency of the indictment or in the admission or rejection of evidence. Affirmed.